STATE OF WEST VIRGINIA

                             SUPREME COURT OF APPEALS

State of West Virginia,                                                               FILED
Plaintiff Below, Respondent
                                                                                    April 13, 2015
                                                                                 RORY L. PERRY II, CLERK
vs) No. 14-0538 (Berkeley County 12-F-132)                                     SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA

Jasmin Dawkins,
Defendant Below, Petitioner

                                 MEMORANDUM DECISION
        Petitioner Jasmin Dawkins, by counsel Sherman Lambert Sr., appeals the Circuit Court of
Berkeley County’s April 28, 2014, order sentencing her to concurrent terms of incarceration for
one to five years for two counts of gross neglect creating a substantial risk of serious bodily injury
and one year for presenting false information regarding a child’s injuries. The State, by counsel
Christopher Quasebarth, filed a response. On appeal, petitioner alleges that there was insufficient
evidence to support her convictions.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the order of the circuit court is appropriate under Rule
21 of the Rules of Appellate Procedure.

        In May of 2012, a Berkeley County Grand Jury indicted petitioner on one count of death
of a child by a parent, guardian, or custodian; two counts of gross child neglect creating
substantial risk of serious bodily injury; and one count of presentation of false information
regarding a child’s injuries. The charges stemmed from petitioner’s involvement in the burning
and subsequent death of her boyfriend’s three-year-old child.1 Following a five-day jury trial,
petitioner was convicted of two counts of gross child neglect creating substantial risk of serious
bodily injury and one count of presentation of false information regarding a child’s injuries.
Petitioner was acquitted of one count of death of a child by a parent, guardian, or custodian.
Petitioner then filed a motion for judgment of acquittal and a new trial, arguing that there was
insufficient evidence to support her convictions. Thereafter, the circuit court held a hearing and
denied petitioner’s motions and sentenced petitioner to concurrent terms of incarceration of one to
five years for each count of gross neglect creating a substantial risk of serious bodily injury in
violation of West Virginia Code § 61-8D-4(c) and one year for presenting false information
regarding a child’s injuries in violation of West Virginia Code § 61-8D-7. It is from this order that
petitioner now appeals.


       1
           The victim suffered from bleeding of his brain and multiple skull fractures.
                                                       1
       On appeal, petitioner argues that the evidence was insufficient to support her convictions.
We have previously held that “[t]he Court applies a de novo standard of review to the denial of a
motion for judgment of acquittal based upon the sufficiency of the evidence.” State v. Juntilla,
227 W.Va. 492, 497, 711 S.E.2d 562, 567 (2011) (quoting State v. LaRock, 196 W.Va. 294, 304,
470 S.E.2d 613, 623 (1996)). As such, we hold that

               “[a] criminal defendant challenging the sufficiency of the evidence to
       support a conviction takes on a heavy burden. An appellate court must review all
       the evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that the jury
       might have drawn in favor of the prosecution. The evidence need not be
       inconsistent with every conclusion save that of guilt so long as the jury can find
       guilt beyond a reasonable doubt. Credibility determinations are for a jury and not
       an appellate court. Finally, a jury verdict should be set aside only when the record
       contains no evidence, regardless of how it is weighed, from which the jury could
       find guilt beyond a reasonable doubt. To the extent that our prior cases are
       inconsistent, they are expressly overruled.” Syl. Pt. 3, State v. Guthrie, 194 W.Va.
       657, 461 S.E.2d 163 (1995).

Syl. Pt. 4, State v. Messer, 223 W.Va. 197, 672 S.E.2d 333 (2008). Upon our review, we find that
the evidence below was sufficient to support petitioner’s convictions. In support of her
assignment of error, petitioner erroneously asserts that there was insufficient evidence because
Doctor Joseph Novello testified that she “did not possess the required intent to commit the
[underlying] crimes because she suffered from battered woman’s syndrome.” However, this Court
finds no merit to this argument because a review of the trial transcript reveals that Dr. Novello
never testified that petitioner did not possess the required intent to commit the crimes because she
suffered from battered woman’s syndrome. Furthermore, the overwhelming evidence admitted at
trial was sufficient to support her convictions. The circuit court heard testimony that petitioner
was aware that the victim was having trouble staying conscience, that the victim could not walk
because his buttock was severely burned, exchanged text messages about physically beating the
victim, and that she struck the victim in the face. Petitioner also testified that she was aware that
the victim was severely burned and could not walk as a result of the burns. As such, the evidence
was sufficient to support petitioner’s convictions.

       For the foregoing reasons, we affirm.
                                                                                          Affirmed.

ISSUED: April 13, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                     2